Citation Nr: 1001498	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-20 635	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for bilateral 
sensorineural hearing loss, rated 10 percent disabling from 
May 20, 2005 and 30 percent disabling from September 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 through 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts which granted service 
connection for bilateral sensorineural hearing loss with an 
initial evaluation of 10 percent.

The Veteran filed a timely Notice of Disagreement in October 
2006.  In an October 2007 rating decision, the Veteran's 
initial rating for bilateral sensorineural hearing loss was 
increased to 30 percent effective from September 6, 2007.  In 
January 2008, the Veteran filed a VA Form 9, thereby 
perfecting his appeal as to the assigned initial rating for 
bilateral sensorineural hearing loss.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
October 1942 to January 1946.

2.	On December 29, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, that the appellant died in May 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  






ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


